Citation Nr: 0607227	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  97-29 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred in March 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from January 1976 to March 
1988.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 determination of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Columbia, 
South Carolina.  The VAMC had denied a claim for payment of 
unauthorized medical expenses provided by Carolinas Hospital 
System and associated providers in March 2001.  In July 2004, 
the Board had remanded this case so that a Travel Board 
hearing could be scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In his January 2002 substantive appeal (on VA Form 9), the 
veteran had requested a hearing before a Veterans Law Judge 
at a local VA office.  In July 2004, the case was remanded so 
that this hearing could be scheduled.  However, there is no 
indication in the record that a hearing was ever scheduled.  
The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures and 
as the docket permits, for a personal 
hearing before a Veterans Law Judge at the 
RO.  A copy of the notice to the veteran 
of the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

